In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
JOHN PEREZ, an infant, by his mother *
and natural guardian,                *               UNPUBLISHED
MARSOLAIRE ANTEQUERA,                *
                                     *               No. 12-595V
                      Petitioner,    *               Special Master Christian J. Moran
                                     *
v.                                   *               Filed: February 25, 2013
                                     *
SECRETARY OF HEALTH                  *               Notice of Dismissal; Vaccine Rule 21(a);
AND HUMAN SERVICES,                  *               No Judgment; Order Concluding
                                     *               Proceedings
                      Respondent.    *
*************************

                       ORDER CONCLUDING PROCEEDINGS1

       On February 20, 2013, petitioner requested a dismissal of the above-captioned case.

        Accordingly, pursuant to Vaccine Rule 21(a) the above-captioned case is hereby
dismissed without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21(a).


       IT IS SO ORDERED.


                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.